Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrell W. Samuel appeals a district court order denying his motion to reconsider the order granting a sentence reduction under 18 U.S.C. § 3582(c) (2006). The district court found it was without jurisdiction, citing United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir.), cert. denied, — U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010). We conclude the court correctly denied Samuel’s motion. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.